—Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered April 25, 1991, convicting him of murder in the second degree (three counts), attempted robbery in the first degree (two counts), burglary in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant contends that he was deprived of his right to be present at a material stage of the trial when the court gave supplemental instructions and read-back testimony *789to the jury, the defendant has failed to put forth evidence to rebut the presumption of regularity to which the proceedings are entitled (see, People v Rodriguez, 154 AD2d 488).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, CPL 200.20 [2] [b], [c]; People v Velasquez, 190 AD2d 534; People v Gardner, 186 AD2d 818; People v Miller, 169 AD2d 938; People v Mason, 128 AD2d 812). Sullivan, J. P., O’Brien, Copertino and Krausman, JJ., concur.